



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Osinfolarin, 2017 ONCA 787

DATE: 20171013

DOCKET: C62482

van Rensburg, Pardu and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Oluwaseye Osinfolarin

Appellant

Oluwaseye Osinfolarin, acting in person

Ian R. Smith, duty counsel

Scott Wheildon, for the respondent

Heard and released orally: October 5, 2017

On appeal from the conviction entered on April 4, 2016
    and the sentence imposed on June 27, 2016 by Justice
Leonard
    Ricchetti
of the Superior Court of Justice, sitting with a jury.

REASONS FOR DECISION

[1]

Mr. Osinfolarin appeals both conviction and sentence.

[2]

He maintains that the jury selection process was flawed because the
    jurors were not sufficiently representative. We disagree that the selection
    process was defective. There is nothing to suggest that the assembly of the
    panel or the challenge for cause process were flawed.

[3]

He also maintains that he was prejudiced because the jury did not know
    that he was in custody during the trial and, therefore, would not have
    appreciated the difficulties he had in marshalling a defence. Again we
    disagree. The appellant was represented at trial. His own counsel asked that
    measures be taken to conceal his custodial status from the jury. This request
    was acceded to. The appellant testified and had the opportunity to explain any
    difficulties he may have had in preparing his defence.

[4]

The appellant also maintains that the police failed to conduct a proper
    investigation of the matters raised in his defence. There is nothing in the
    record to support this ground of appeal.

[5]

The appellant received a 13 year custodial sentence less two years and
    three months credit for pre-sentence custody. This case involves the
    importation of 1.98 kg of street ready heroin. The appellant argues that his
    sentence was unduly harsh. Duty counsel argues that the trial judges reasons
    were internally inconsistent in describing the range of sentence. Read
    contextually, we do not agree. The trial judge was clearly aware of the range
    for importing almost two kg of heroin. He cited the relevant authorities. He
    took into account both the amount of the drugs and their value. He also had
    regard to all mitigating factors, including the appellants background and
    personal circumstances.

[6]

We see no error in the trial judges determination of sentence. There is
    no basis upon which to interfere.

[7]

The conviction appeal is dismissed. Leave to appeal sentence is granted,
    but the sentence appeal is dismissed.

K.
    van Rensburg J.A.

G.
    Pardu J.A.

Fairburn
    J.A.


